Citation Nr: 1416043	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-06 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for postoperative herniated nucleus pulposus (HNP) of the lumbar spine. 

2.  Entitlement to an initial evaluation for right leg weakness in excess of 10 percent disabling from January 22, 2008 to April 24, 2010, and in excess of 20 percent disabling thereafter.

3.  Entitlement to an initial evaluation for left leg weakness in excess of 10 percent disabling from January 22, 2008 to April 24, 2010, and in excess of 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1971 to October 1995.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from April 2008 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

During the pendency of the Veteran's increased rating appeal for postoperative HNP of the lumbar spine, the RO granted a separate rating for right and left leg weakness.  The Veteran's right and left leg weakness disabilities were each rated as 10 percent disabling from January 22, 2008 to April 24, 2010, and 20 percent disabling thereafter.  Those ratings are also on appeal as part and parcel of the Veteran's appeal for an increased rating for postoperative HNP of the lumbar spine.

The Veteran requested a hearing before the Board in conjunction with his appeal, but he withdrew that request in an April 2011 letter.  See 38 C.F.R. § 20.702(e) (2013).

This case was previously before the Board in February 2012 and was remanded for additional development.  For the reasons discussed below, the Board finds there has been substantial compliance with the February 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the entire appeal period, the most probative evidence of record indicates that the Veteran's postoperative HNP of the lumbar spine did not manifest in forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.

2.  For the entire appeal period, the Veteran's right leg weakness more nearly approximated incomplete severe paralysis of the anterior tibial nerve.

3.  For the entire appeal period, the Veteran's left leg weakness more nearly approximated incomplete severe paralysis of the anterior tibial nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for postoperative HNP of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5243 (2013).

2.  The criteria for a 20 percent disability rating, but no higher, for right leg weakness have been met, effective November 30, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8523 (2013). 

3.  The criteria for a 20 percent disability rating, but no higher, for right leg weakness have been met, effective November 30, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8523 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

This case was remanded by the Board in February 2012.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The February 2012 remand instructed the RO to request information to locate any outstanding medical treatment records and provide the Veteran a VA spine examination.  In a March 2012 letter, VA requested that the Veteran provide the name and address of any private physician who treated his lower back since 2008.  The Veteran did not identify any such records.  The Veteran was provided a VA spine examination in May 2012.  Therefore, the Board finds that the RO/AMC substantially complied with the February 2012 remand directives, and that the Board may now proceed with the adjudication of the claims. 

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is needed to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In letters dated January 2008 and November 2008, VA satisfied its duty to notify the Veteran.  The January 2008 letter notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The November 2008 letter notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  All identified treatment records are of record.  VA provided the Veteran with VA spine examinations in January 2008 and May 2012 and VA neurological examinations were provided in April 2010 and June 2010.  Additionally, an addendum opinion to the April 2010 VA examination was obtained in May 2010.  The examination reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities.  The Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

A hearing before a Decision Review Officer (DRO) was held in April 2010. Pursuant to 38 C.F.R. § 3.103(c)(2) (2013) DRO who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the DRO hearing, the Veteran was assisted by an accredited representative from the Disabled American Veterans.  The representative and the DRO asked questions to identify whether the Veteran had symptoms meeting the criteria for a higher rating.  They also asked questions to draw out the current state of the Veteran's disabilities, such as his treatment history, and day-to-day functioning.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony and questioning, demonstrated actual knowledge of the elements necessary to substantiate his claims for an increased initial rating.  Neither the representative nor the Veteran has suggested any deficiency with the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013) such that the Board may adjudicate the claims based on the current record.

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Legal Criteria 

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Additionally, a staged rating is warranted if the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.


Analysis 

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

As there is considerable overlap in the evidence for all three issues, the Board will lay out all the pertinent evidence together prior to addressing the respective claims.  

A private treatment record from Spine Austin, dated in August 2007, noted that the Veteran reported chronic lumbar pain, which was worse with lifting, flexion, and prolonged standing.  He reported that he could sit or stand without difficulty for approximately 30 minutes.  He stated that his legs felt weak and that he felt off balance, but that he could still walk short distances.  Dr. Harris, M. D., noted that the Veteran had a shuffling walking pattern, was somewhat unstable, and had fairly poor dorsiflexion and plantar flexion.  Deep tendon reflexes were absent in the Veteran's upper and lower extremities, but sensation was intact in his bilateral feet and hand.  Mild tenderness was noted in the Veteran's lumbar facet joints, as was limited range of motion in his lumbar spine, especially with regard to extension.  

A September 2007 treatment record noted that the Veteran reported low back and leg pain, which worsened with activity, that he felt off balance, that his legs felt weak, and that he had intermittent numbness in his legs.  Dr. Harris noted that distal musculature and proximal lower extremities had active movement against gravity and some resistance.  The Veteran had normal sensation in his bilateral extremities, but he was unable to toe and heel walk; reflexes were absent in his bilateral lower extremities, and his ankles had mild edema.  

A November 2007 preoperative treatment record noted no new complaints or significant physical changes.  A November 2007 postoperative report indicated that he had active movement against gravity and resistance in his upper extremities, bilateral hamstrings, and quadriceps; active movement against gravity and some resistance in his left tibialis anterior, left gastrosoleus, left peroneals, and right gastrosoleus; and active movement against gravity only in his bilateral extensor hallucis longus (EHL), right tibialis anterior, and right peroneals. 

In January 2008, the Veteran was provided a VA spine examination.  He reported constant low back pain that radiated into his lower extremities, weakness in his lower extremities, stiffness, fatigability due to weakness in his lower extremities, and a lack of lower extremity endurance.  He denied any bladder or bowel complaints.  He rated his lumbar spine pain as 6/10 normally and 8/10 during flare-ups, and stated he took Aleve for pain relief.  He reported that precipitating factors for flare-ups were prolonged activities, such as standing for more than fifteen minutes or walking more than 10 minutes.  He stated that flare-ups could last up to a week, during which he was able to walk short-distances at a slow pace, but had difficulty transferring in and out of the bed, car, and bathtub.  He noted he was able to work during flare-ups, but would lie down and rest at home.  The Veteran reported that he worked full time for the United States Postal Service as a postal supervisor and, except when he was on convalescent following back surgery, that he had regular attendance.  

Upon physical examination, his posture, spinal curvature, and symmetry were normal.  He was noted to ambulate very slowly, with a short stepped gait, and guarding.  Tenderness was noted in the midline area, over the lumbosacral paraspinal muscles and over his greater sciatic notch area on palpitation.  A well-healed, non-tender, 2.5-inch surgical scar was noted on the left side of his neck.  He had forward flexion to 40 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 15 degrees.  The examiner noted that there was no additional loss with repetitive testing, but there was pain, fatigue, and lack of endurance.  His sensation was intact to touch and pinprick.  The Veteran had active movement against gravity and resistance in his upper extremities, hips and legs, and active movement against gravity and some resistance in his ankle dorsiflexors, ankle plantar flexors, invertors, evertors, and in his toes.  The Veteran's biceps, triceps, brachioradialis, bilateral knee jerk, and bilateral ankle jerk reflexes were absent.

At his April 2010 VA peripheral nerve examination, the Veteran reported that since his January 2008 back surgery he noticed right leg numbness, difficulty walking due to instability, and bilateral leg weakness.  He reported that pre and postoperative electromyograms (EMGs) showed nerve damage, which remained unchanged after surgery.  He also stated that since surgery, he used a cane and had to use a handrail going upstairs.  Upon motor examination, his right lower extremity had active movement against gravity and some resistance, plantar flexion and dorsiflexion weakness were noted.  The examiner attributed this weakness to his tibial and peroneals nerves.  His bilateral lower extremities were normal to vibration, pain, light sensation, and position sense.  His plantar, bilateral biceps, and triceps reflexes were normal, and bilateral knee and ankle reflexes were absent.  No muscle atrophy, abnormal tone, abnormal muscle movement, or nerve related joint impairment was noted.  The Veteran was diagnosed with right lower leg numbness and bilateral leg weakness.  The examiner opined that the functional effects of these conditions were decreased mobility, stamina, and strength.  

The April 2010 VA examiner provided an addendum opinion in May 2010.  She stated that based on EMG and nerve conduction velocity results her diagnosis of right lower leg numbness was changed to "right leg radiculopathy vs. neuropathy."  In a June 2010 addendum opinion, she related the Veteran's bilateral leg weakness and right leg numbness to residuals of his postoperative HNP of the lumbar spine. 

A June 2011 treatment record noted that the Veteran reported prior back surgery, but denied any pain at that time.  A July 2011 treatment record noted that the Veteran reported postsurgical right leg weakness.  

In May 2012, the Veteran was provided another VA spine examination at which he reported that his leg weakness was unchanged, but his balance had worsened.  He stated he could sense the position of his feet while walking, but noted he had fallen once or twice in that last year because he could not regain his balance after stumbling.  He rated his pain as a 4/10 to 6/10 and stated it waxed and waned throughout the day, but increased to 8/10 if he walked over 75-100 feet.  He stated he had not missed any time from work during the last year.  He reported occasional use of a cane, and the examiner noted that he displayed a shuffling gait.  On physical examination, the Veteran had forward flexion to 50 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  During range of motion testing, the Veteran's pain was constant and was not worsened by testing, nor was there additional loss of motion with repetitive testing.  

With respect to functional loss, the Veteran had less movement than normal, incoordination, pain, instability, and disturbance of locomotion.  The examiner also noted that standing was only possible if the Veteran was leaning on something or moved frequently, otherwise he could not maintain his balance.  He had normal strength for bilateral hip flexion, bilateral knee extension, and bilateral great toe extension, and active movement against some resistance with bilateral plantar flexion and ankle dorsiflexion.  Deep tendon reflexes were absent bilaterally in his knees and ankles, but he had normal sensation to light touch throughout his lower extremities.  There was moderate numbness in his bilateral lower extremities.  The Veteran was diagnosed with intervertebral disc syndrome (IVDS).  However, the Veteran stated that he had not had any incapacitating episodes during the past 12 months.  He did note that since his surgery in January 2008, he remained inside at work and was unable to go out on the street to supervise letter carriers.  The examiner indicated that the Veteran did not have any ankylosis or neurological abnormalities other than leg weakness and absence of deep tendon reflexes of the bilateral knees and ankles. 

Increased Rating for Postoperative HNP of the Lumbar Spine

The Veteran asserts that his postoperative HNP of the lumbar spine is worse than contemplated by the assigned rating and that a higher rating is warranted.

The general rating formula for diseases and injuries of the spine (General Rating Formula) provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating IVDS Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows.  

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2013). 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.  

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2013).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrants a 10 percent evaluation.  A 20 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2013).  Under Note (1) of 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2013), an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

A review of the medical evidence does not show the Veteran's back condition involves loss of range of motion to the extent that forward flexion of the thoracolumbar spine is less than 30 degrees; or, favorable ankylosis of the entire thoracolumbar spine.  The Board has considered the application of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  With regard to the DeLuca provisions, while there was objective evidence of pain throughout range of motion, repetitive range of motion testing did not result in additional limitation of function.  Accordingly, the Board finds that a higher rating is not warranted.  

The Board acknowledges that the Veteran is competent to report his observable symptoms, such as pain, flare-ups, instability, fatigue, and stiffness.  However, without appropriate medical training and expertise, which he has not demonstrated, he is not competent to state whether his symptoms warrant a specific rating under the General Rating Formula.  Even considering the Veteran's flare-ups, the most probative evidence does not reflect that his flare-ups limit motion to such a degree as to warrant a rating in excess of 20 percent.  Therefore, the Board finds that the objective medical findings are more probative.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The Board also notes the Veteran's complaints of chronic low back pain.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  The Board finds that the Veteran is not so limited by the factors noted in DeLuca and §§ 4.40, 4.45, and 4.59 (2013), as to constitute forward flexion of less than 30 degrees or favorable ankylosis of the entire thoracolumbar spine.  Thus, a rating in excess of 20 percent is not warranted.

The Board has also considered whether a higher rating is warranted for incapacitating episodes under Diagnostic Code 5243 (2013).  Although the Veteran was diagnosed with IVDS at the May 2012 VA examination, he reported that he has not had any incapacitating episodes.  Thus, a higher rating under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

The Board also considered whether a separate rating was warranted for neurological manifestations.  The Veteran's right leg and left leg weakness are separately service connected and compensated.  Accordingly, those symptoms will be addressed separately.  With respect to other neurological manifestations of the Veteran's postoperative HNP of the lumbar spine, VA examinations noted only that deep tendon reflexes were absent bilaterally in Veteran's lower extremities.  Additionally, he was negative for muscle atrophy, sensory disturbances, nerve pain, paresthesias, and dysesthesias.  No other neurological manifestations or abnormalities were noted.  The Board acknowledges an August 2007 private treatment record that indicated deep tendon reflexes were absent bilaterally in the Veteran's upper and lower extremities.  However, the Veteran's VA examinations were silent as to any upper extremity neurological problems.  Furthermore, private treatment records from 2007 indicated that the Veteran had normal strength in his upper extremities and indicated that he denied any problems with his upper extremities.  As such, the Board finds that this notation is inconsistent with the other evidence of record.  Thus, a separate rating for neurological manifestations, other than right and left leg weakness, is not warranted.

The Board also considered whether an increased rating is warranted for the Veteran's service-connected scar.  The January 2008 VA examination report noted that the Veteran's scar was not tender, painful, unstable, or more than 39 square centimeters.  As such, an increased rating is not warranted under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2013).

As the weight of the evidence is against assigning a rating in excess of 20 percent, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Increased Rating for Right and Left Leg Weakness 

The Veteran's right and left leg weakness have been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8523 (2013).  Under Diagnostic Code 8523, a 10 percent disability rating is warranted for moderate incomplete paralysis of the deep peroneal nerve.  A 20 percent disability rating is warranted for severe incomplete paralysis of the deep peroneal nerve.  A maximum 30 percent disability rating is warranted for complete paralysis of the deep peroneals nerve evidenced by loss of dorsal foot flexion.  Id. 

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2013).

From January 22, 2008 to April 24, 2010, the Veteran was rated at 10 percent for his right and left leg respectively.  An August 2007 private treatment record noted that the Veteran complained that his legs felt weak, he felt off balance, and that he had intermittent sensations of numbness in his legs.  Upon examination, Dr. Harris stated that the Veteran's dorsiflexion and plantar flexion bilaterally were fairly poor.  An October 2007 private treatment record noted that he had mildly decreased stocking-glove sensation in his bilateral lower extremities, active movement against gravity and some resistance in his left tibialis anterior and left peroneals, and active movement against gravity only in his right tibialis anterior and right peroneals.  A November 2007 private treatment record noted that the Veteran's motor strength in his lower extremities remained unchanged from his preoperative evaluation.  The January 2008 VA spine examination report noted that the Veteran had active movement against gravity and some resistance in his ankle dorsiflexors, ankle plantar flexors, invertors, evertors, and toes.  The April 2010 peripheral nerve examination report noted that the Veteran had plantar flexion and dorsiflexion weakness, attributable to his tibial and peroneals nerves.  At the May 2012 examination, the Veteran had active movement against some resistance with bilateral plantar flexion and ankle dorsiflexion.  Although his deep tendon reflexes were absent bilaterally in his knees and ankles, he had normal sensation to light touch throughout his lower extremities.  

The Board acknowledges the Veteran's testimony that he had right leg numbness from his knee to the bottom of his foot, instability, and no lift in his legs.  While the Veteran is competent to report observable symptoms, without appropriate medical training and expertise, which he has not demonstrated, he is not competent to state whether his symptoms warrant a specific rating under the diagnostic code.  As such, the Board affords the medical evidence of record greater probative weight.  

Based on the above, the Board finds that the Veteran's right and left leg weakness meet the criteria for a 20 percent rating, but no higher, for the entire period on appeal.  A higher rating is not warranted because the evidence does not indicate that his right and left leg weakness manifested in complete paralysis of his deep peroneals nerve, as evidenced by loss of dorsal foot flexion.  To the contrary, the evidence indicates that the Veteran still maintains some dorsal foot flexion.  

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2013).  

Here, the applicable rating criteria more than reasonably describe the Veteran's disabilities and symptomatology.  The Veteran has not submitted evidence indicating that his disabilities or the difficulties flowing from his service-connected disabilities constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  At his VA spine examinations, the Veteran reported that he had constant low back pain that radiates into both lower extremities, weakness in his bilateral lower extremities, stiffness, fatigability due to weakness in his lower extremities, and lack of endurance in his lower extremities.  At his peripheral nerve examinations, he reported right leg numbness, difficulty walking due to stability issues, and bilateral leg weakness.  Musculoskeletal symptoms such as decreased range of motion, pain, stiffness, and fatigue are clearly contemplated in the General Rating Formula and provided for in the assigned ratings.  With respect to the Veteran's right and left leg weakness, the Veteran's symptoms of right leg numbness, incoordination, difficulty walking due to instability, bilateral leg weakness and fatigue are encompassed within a rating for incomplete severe paralysis.  

Further, the Board observes that higher schedular ratings are available under both diagnostic codes, but the facts do not indicate that the Veteran disabilities warrant higher ratings.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun, 22 Vet. App. at 115.  As the rating criteria reasonably describe the Veteran's disability levels and symptomatology, it is not necessary to consider whether his disabilities cause marked interference with employment or periodic hospitalizations.  Additionally, the evidence of record clearly indicates that the Veteran's disabilities have not resulted in marked interference with employment or frequent periods of hospitalization.  The Veteran reported that his work attendance is regular and that he has not had any incapacitating episodes.  As neither element is satisfied, there is no basis for extraschedular referral under 38 C.F.R. § 3.321(b) (2013).




TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or maintain substantially gainful employment.  To the contrary, the Veteran reported that he is currently employed as a supervisor with the United States Post Office.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to a disability rating in excess of 20 percent for postoperative HNP of the lumbar spine is denied.

Entitlement to a 20 percent disability rating, but no higher, for service-connected right leg weakness is granted, effective November 30, 2007, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a 20 percent disability rating, but no higher, for service-connected left leg weakness is granted, effective November 30, 2007, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


